Title: From George Washington to Major General Nathanael Greene, 25 February 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Head Quarters 25th Feby 1780.
          
          I recd yours late last evening, inclosing Colo. Biddles representation of the state of our forage—which is indeed alarming.

As the State of Jersey, on which we must depend untill a supply can be brought from a distance, have, in consequence of the recommendation of Congress, taken upon themselves to procure a certain quantity of provision and forage, I think Colo. Biddle ought, without loss of time, to obtain from Mr Dunham, the superintendant, as accurate an account as possible of the quantities which the several Agents have already purchased, and also of their expectations, and if, as he seems to suspect, there have not been sufficient exertions used, he should immediately repair to Trenton, where the Governor and Assembly are sitting, and lay before them a state of his Magazines, and urge the necessity of taking the most vigorous measures for keeping up the supply of Forage, ’till the Navigation and Roads will permit us to bring that forward which we may hope is procured to the Southward.
          I suppose while we are short of Hay, there will be a necessity of issuing so large a quantity as eight quarts of Grain ⅌ day for each Horse—But when there is hay, I think the quantity of Grain may be reduced.
          Be pleased to let me know whether the Returns which the Board of War called for, some little time ago, have been transmitted, and if they have not, when you think they will be ready. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        